Exhibit 99.1 China Carbon Graphite Group Reported its Third-Quarter 2010 Financial Results NEW YORK, Nov. 16, 2010 (GLOBE NEWSWIRE) China Carbon Graphite Group, Inc. (OTCBB:CHGI-News) ( "China Carbon" or the " Company"), the largest wholesale supplier of fine grain and high purity graphite in China and one of the nation's top overall producers of carbon and graphite products, today reiterated its financial results for its third-quarter ended September 30, 2010. Third Quarter 2010 Highlights Revenue was $9,979,707, up 78.8% from the same quarter of 2009. Gross profit was $2,474,084, up 62.2% from the third quarter of 2009 with gross margin of 24.8%, slightly decreased 2.5% from 27.3% for thethird quarter of 2009. Net income was $1,900,563, an increase of $965,298 or 100% from thethird quarter 2009, and earnings per diluted share were $0.09 based on21,435,161 shares. Third Quarter 2010 Results Q3 2010
